--------------------------------------------------------------------------------

Exhibit 10.6


Sports Entertainment Acquisition Corp.
Golden Bear Plaza
11760 US Highway 1, Suite W506
North Palm Beach, FL 33408
 
October 6, 2020


Sports Entertainment Acquisition Holdings LLC
Golden Bear Plaza
11760 US Highway 1, Suite W506
North Palm Beach, FL 33408



Re:
Administrative Services Agreement

 
Gentlemen:
 
This letter agreement by and between Sports Entertainment Acquisition Corp., a
Delaware corporation (the “Company”), and Sports Entertainment Acquisition
Holdings LLC, a Delaware limited liability company (“Sponsor”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the New York Stock Exchange (the
“Listing Date”) and continuing until the earlier of the consummation by the
Company of an initial business combination and the Company’s liquidation (in
each case as described in the Registration Statement on Form S-1 (File No.
333-248798) filed with the Securities and Exchange Commission) (such earlier
date hereinafter referred to as the “Termination Date”):
 


1.
Sponsor shall make available to the Company, at Golden Bear Plaza, 11760 US
Highway 1, Suite W506, North Palm Beach, FL 33408 (or any successor location or
other existing office locations of Sponsor or any of its affiliates), certain
office space, administrative and support services, including compliance
services, as may be reasonably requested by the Company. In exchange therefor,
the Company shall pay, on the first day of each month, Sponsor the sum of
$10,000 per month commencing on the Listing Date and continuing monthly
thereafter until the Termination Date; and





2.
Sponsor hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind or nature whatsoever (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering will be deposited (the “Trust Account”), and hereby irrevocably waives
any Claim it presently has or may have in the future as a result of, or arising
out of, this letter agreement, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 
This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
 
This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.
 
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that Sponsor may assign this letter agreement to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.



--------------------------------------------------------------------------------

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by and construed in accordance with the laws of the
State of New York.
 
This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.
 
[Signature page follows]
 

--------------------------------------------------------------------------------

 
Very truly yours,
     
SPORTS ENTERTAINMENT ACQUISITION CORP.
       
By:
/s/ Eric Grubman
   
Name:
Eric Grubman
   
Title:
Chairman of the Board and
Chief Financial Officer



AGREED TO AND ACCEPTED BY:
     
SPORTS ENTERTAINMENT
ACQUISITION HOLDINGS LLC
       
By:
 /s/ Eric Grubman
     
Name: Eric Grubman
   
Title:   Manager
 

 
[Signature Page to Administrative Services Agreement]
 



--------------------------------------------------------------------------------